Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 9/20/2019 have been examined.  Claims 1-12 have been cancelled. Claims 14-25 have been added. Claims 13-25 are pending.

Priority

Acknowledgment is made of applicant's claim for the priority of application No. PCT/CN2018/079930, filed on March 22, 2018, which claims priority to Chinese Patent Application No. 201710179842.1, filed on March 23, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 has been entered and references cited within carefully considered.

Drawings
The drawings filed on 9/20/2019 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder a receiving unit, a processing unit, and a transmitting unit in claim 1.   There are no structural modifiers associated with these units.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AI A 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
FIG. 11 of the instant application illustrates the structure components to perform the functions of these unit, wherein the Input apparatus acts as a receiving unit, the processor acts as a processing unit and the output apparatus acts as a transmitting unit. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 18, 20 and 21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18 recites a limitation "the number of bits” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claims 20 recites “to indicate a location range in the data block of one or more code block groups in the data block that fail in transmission.” It is ambiguous and confusing. 


Claim 21 recites a limitation "the channel measurement information” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

Claims 13, 22, 23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (USPub: 2019/0191487, hereinafter referred to as Kwon). 

Regarding claim 13, Kwon discloses a communication device (para. 44, lines 3-7, wherein 404 includes a processing unit and 406 includes a receiving unit and a transmitting unit) comprising: 
a receiving unit configured to receive a data block including multiple code block groups (step 515 in FIG. 5, wherein the UE receives the TB which includes multiple code blocks); 
a processing unit configured to generate, according to receiving status of the multiple code block groups, feedback information about the data block, the feedback information indicating respective transmission status of at least part of the code block groups in the multiple code block groups (steps 525 and 530 FIG. 5 and para. 101, lines 1-4, wherein the UE decodes the code blocks and the HARQ-ACK is the feedback information of the data block); and
a transmitting unit configured to transmit the feedback information (step 535 in FIG. 5, wherein the UE transmits the HARQ bits, i.e., the feedback information).

Regarding claim 22, Kwon discloses everything as applied above.  Kwon further discloses 
the feedback information is generated by encoding the respective transmission status of the at least part of the code block groups in the multiple code block groups (para. 69, lines 3-4 and para. 65, lines 1-9, wherein the transmission status of the code block groups is determined and the exchange message is encoded before feeding back); or 
the feedback information is generated by jointly encoding the respective transmission status of the at least part of the code block groups in the multiple code block groups and channel measurement information.

Regarding claim 23, Kwon discloses everything as applied above.  Kwon further discloses 

Regarding claim 25, it is substantially the same as claim 13, except claim 25 is in a method claim format. Because the same reasoning applies, claim 25 is rejected under the same reasoning as claim 13.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Djukic (USPub: 2015/0236823, hereinafter referred to as Djukic). 

Regarding claim 14, Kwon discloses everything as applied above. Kwon does not explicitly disclose the feedback information includes a feedback information header and a feedback information content section.  However, this concept is well known in the art as disclosed by Djukic. In the same field of endeavor, Djukic discloses 
the feedback information includes a feedback information header and a feedback information content section (FIG. 1 illustrates the HARQ frame 120 (i.e., the feedback information) includes a header and a content sections).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Djukic’s method into Kwon’s invention. One of ordinary skill in the art would have been motivated to “provide methods of transmitting and receiving using HARQ in systems using blind detection” (para. 5).

Regarding claim 15, Kwon and Djukic disclose everything as applied above.  Kwon and Djukic further disclose 
the feedback information content section includes bits corresponding to the number of code block groups in the data block (Kwon’s para. 102, lines 4-11,  wherein each bit corresponding to each block); and 
the feedback information header is generated according to transmission status of each code block group of the data block (Djukic’s para. 22, lines 13-14, wherein each frame has a sequence number. The header is different for different feedback information). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Djukic’s method into Kwon’s invention. One of ordinary skill in the art would have been motivated to “provide methods of transmitting and receiving using HARQ in systems using blind detection” (para. 5).

Regarding claim 16, Kwon and Djukic disclose everything as applied above.  Kwon and Djukic further disclose 
when the feedback information header indicates that the transmission of the data block succeeds, the feedback information content section is used to feed channel measurement information back (Kwon’s  para. 102, lines 8-11, wherein the 720, 730 and 740 indicate the decode status.  ACK indicates the channel measurement is good).


Regarding claim 17, Kwon and Djukic disclose everything as applied above.  Kwon and Djukic further disclose 
when the feedback information header indicates that the transmission of the data block fails, the feedback information content section is used to indicate  respective transmission status of each of the multiple code block groups (Kwon’s  para. 102, lines 8-11, wherein the 720, 730 and 740 indicate the decode status.  NACK indicates transmission failure).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Djukic’s method into Kwon’s invention. One of ordinary skill in the art would have been motivated to “provide methods of transmitting and receiving using HARQ in systems using blind detection” (para. 5).

Regarding claim 18, Kwon and Djukic disclose everything as applied above.  Kwon and Djukic further disclose 
the feedback information content section includes the number of bits smaller than the number of code block groups in the data block (Kwon’s para. 
the feedback information header is generated according to transmission status of each code block group of the data block (Djukic’s para. 22, lines 13-14, wherein each frame has a sequence number.  The header is different for different feedback information). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Djukic’s method into Kwon’s invention. One of ordinary skill in the art would have been motivated to “provide methods of transmitting and receiving using HARQ in systems using blind detection” (para. 5).

Regarding claim 19, Kwon and Djukic disclose everything as applied above.  Kwon and Djukic further disclose 
when the feedback information header indicates that the transmission of the data block succeeds, the feedback information content section is used to feed channel measurement information back (Kwon’s para. 102, lines 8-11, wherein the 720, 730 and 740 indicate the decode status.  ACK indicates the channel measurement is good).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Djukic’s method into Kwon’s invention. One of ordinary skill in the art would have been motivated to 

Regarding claim 21, Kwon and Djukic disclose everything as applied above.  Kwon and Djukic further disclose 
when the feedback information header indicates that the transmission of the data block fails, the feedback information content section is used to feed the channel measurement information back (Kwon’s  para. 102, lines 8-11, wherein the 720, 730 and 740 indicate the decode status.  NACK indicates transmission failure, which means the channel measurement is bad).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Djukic’s method into Kwon’s invention. One of ordinary skill in the art would have been motivated to “provide methods of transmitting and receiving using HARQ in systems using blind detection” (para. 5).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Spencer (USPub: 2008/0242236, hereinafter referred to as Spence). 

Regarding claim 20, Kwon discloses everything as applied above. Kwon does not explicitly disclose the feedback information header is used to indicate a location range in the data block of one or more code block groups in the data block that fail  
the feedback information header is used to indicate a location range in the data block of one or more code block groups in the data block that fail in transmission (FIG. 6 and para. 122, lines 1-4, wherein the compressed ACK/NCK bit map shows the decode status change, i.e., the range of the blocks with the same decode status); and
the feedback information content section is used to indicate respective transmission status of the at least part of the code block groups in the location range indicated by the feedback information header (FIG. 6 and para. 122, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Spencer’s method into Kwon’s invention. One of ordinary skill in the art would have been motivated to provide “of decreasing the size of ACK/NCK signals” (para. 122, line 5).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Barron et al.(USPub: 2013/0272444, hereinafter referred to as Barron). 

Regarding claim 23, Kwon discloses everything as applied above. Kwon does not explicitly disclose the encoding is source compression coding. However, this  
the encoding is source compression coding (para. 86, lines 1-7, wherein the encoding is a source compression).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Barron’s method into Kwon’s invention. One of ordinary skill in the art would have been motivated to provide “to data transmission systems, and more particularly, to a system of encoding, transmitting, and decoding data that is fast and reliable, and transmits data at rates near theoretical capacity along a noisy transmission medium” (para. 3).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Cariou al. (USPub: 2018/0183723, hereinafter referred to as Cariou). 

Regarding claim 24, Kwon discloses everything as applied above. Kwon does not explicitly disclose the feedback information includes a feedback information header and a feedback information content section, and the feedback information header is used to indicate the number of bits of the feedback information content section. However, this concept is well known in the art as disclosed by Cariou. In the same field of endeavor, Cariou discloses 
the feedback information includes a feedback information header and a feedback information content section (para. 89, lines 14-17, the response frame  and the feedback information header is used to indicate the number of bits of the feedback information content section (para. 102, lines 9-14, wherein the length in the header indicating the number of bits in the payload).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Cariou’s method into Kwon’s invention. One of ordinary skill in the art would have been motivated to provide “for establishing a spatial reuse channel between to wireless devices” (para. 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419